Name: 2002/586/EC: Council Decision of 12 July 2002 on the amendment of part VI of the common consular instructions
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information and information processing;  international law;  documentation
 Date Published: 2002-07-16

 Avis juridique important|32002D05862002/586/EC: Council Decision of 12 July 2002 on the amendment of part VI of the common consular instructions Official Journal L 187 , 16/07/2002 P. 0048 - 0049Council Decisionof 12 July 2002on the amendment of part VI of the common consular instructions(2002/586/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to the initiative of the Kingdom of Spain,Whereas:(1) The establishment of a uniform visa format and, in particular, common rules on the technical methods and standards to be used for filling in the form are essential elements in the harmonisation of visa policy.(2) Council Regulation (EC) No 1683/1995 of 29 May 1995 laying down a uniform format for visas(2), as amended by Council Regulation (EC) No 334/2002(3), establishes further technical security specifications against forgery and falsification, including in particular the integration of a photograph produced according to high security standards; it is therefore necessary to adapt part VI of the common consular instructions to incorporate these new measures when filling in the new uniform visa sticker.(3) Council Regulation (EC) No 333/2002(4) lays down a uniform format for forms for affixing a visa, which must be produced in accordance with certain technical specifications, which must also include security features and requirements, in particular higher standards to prevent counterfeiting and falsification; the common consular instructions should accordingly be adapted to the procedures for applying this Regulation.(4) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision and is not bound by it or subject to its application. Since this Instrument aims to build upon the Schengen acquis under the provisions of Title IV of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will transpose it into its national law.(5) As regards the Republic of Iceland and the Kingdom of Norway, this Decision constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1(B) of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(5).(6) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, those Member States are not participating in the adoption of this Decision and are therefore not bound by it nor subject to its application,HAS ADOPTED THIS DECISION:Article 1Part VI of the common consular instructions shall be amended as follows:1. In point 1.6, the second paragraph shall be replaced by the following: "Where, because the holder's travel document is not recognised, the uniform format for forms is used for the visa, the issuing diplomatic mission or consular post may opt to use the same form to extend the validity of the visa to the holder's spouse and to accompanying minors dependent on the holder of the form who accompany the holder or to issue separate forms for the holder, his spouse and each person dependent on him, affixing the corresponding visa on each form separately.The passport number is the series number which is pre-printed or perforated on all or almost all of the pages of the passport.The number to be entered under this heading, in the case of a visa to be affixed to the uniform format form, is not the passport number but the same typographical number as appears on the form, made up of six digits, which may be accompanied by the letter or letters assigned to the Member State or group of Member States which issued the visa."2. After point 1.7 the following point shall be added: "1.8. 'Name and forename' headingThe first word in the 'name' box followed by the first word in the 'first name' box of the visa holder's passport or travel document shall be written in that order. The diplomatic mission or consular post shall verify that the name and first name which appear in the passport or travel document and which are to be entered under this heading and in the section to be electronically scanned are the same as those appearing in the visa application."3. Point 3 shall be replaced by the following: "3. Section for the photographThe visa-holder's photograph, in colour, shall be integrated in the space reserved for that purpose as shown in Annex 8. The following rules shall be observed with respect to the photograph to be integrated into the visa sticker.The size of the head from chin to crown shall be between 70 % and 80 % of the vertical dimension of the surface of the photograph.The minimum resolution requirements shall be:- 300 pixels per inch (ppi), uncompressed, for scanning,- 720 dots per inch (dpi) for colour printing of photos.In the absence of a photograph, it shall be obligatory to enter the words 'valid without photograph' in this section in two or three languages (the language of the Member State issuing the visa, English and French). These words shall in principle be entered using a printer and, exceptionally, a specific stamp, in which case the stamp shall also cover part of the rotogravure section whose left or right-hand side delimits the space for integrating the photograph."4. In point 5.4, the third paragraph shall be replaced by the following: "If the travel document is not recognised as valid by one or more Member States, the visa shall have only limited territorial validity. The diplomatic mission or consular post of a Member State must use the uniform format form to affix a visa issued to holders of a travel document not recognised by the Member State that issues the form. Such a visa shall have only limited territorial validity."5. After point 5.4, the following point shall be added: "5.5. Stamp of the issuing diplomatic mission or consular postThe stamp of the diplomatic mission or consular post issuing the visa shall be affixed in the 'Comments' section, with special care to ensure that it does not prevent data from being read, and shall extend beyond the sticker on to the page of the passport or travel document. Only in cases where it is necessary to dispense with the completion of the section to be electronically scanned may the stamp be placed on this section to render it unusable. The size and content of the stamp and the ink to be used shall be determined by the national provisions of the Member State.To prevent reuse of a visa sticker affixed to a uniform format form, the seal of the issuing consular office shall be stamped to the right, straddling the sticker and the form, in such a way as neither to impede reading of the headings and completion data nor to enter the electronic scanning area if completed."Article 2This Decision shall apply from the date of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 12 July 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 164, 14.7.1995, p. 1.(3) OJ L 53, 23.2.2002, p. 7.(4) OJ L 53, 23.2.2002, p. 4.(5) OJ L 176, 10.7.1999, p. 31.